IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA FILED
BILLINGS DIVISION
NOV 2.0 2019
Cis US wiles Court
District cf Montana - Biltinas

NEIGHBORS AGAINST BISON :
SLAUGHTER and BONNIE LYNN, CV 19-128-BLG-SPW

Plaintiffs,

ORDER

VS.

THE NATIONAL PARK SERVICE;
THE UNITED STATES
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE; DAVID
BERNHARDT, Secretary of the
Interior, in his official capacity; CAM
SHOLLY, Superintendent of
Yellowstone National Park, in his
official capacity; and SONNY
PERDUE, Secretary of the Department
of Agriculture, in his official capacity

Defendants.

 

 

This matter was originally filed in United States District Court for the
District of Columbia. Shortly after the complaint was filed, the Plaintiffs filed a
motion for a temporary restraining order and a preliminary injunction and the
Defendants filed a motion to transfer the case to the District of Montana. (Docs. 4
and 13). On November 14, 2019, the D.C. District Court ordered the case to be

transferred to the District of Montana. (Doc. 47). In its order, the D.C. District
Court denied the motion for a temporary restraining order. (Doc. 47 at 20-21 n. 9).
On November 15, 2019, the District of Montana received the case. (Doc. 49).

The motion for a preliminary injunction and a motion to strike portions of
the Defendants’ response to the motion for a preliminary injunction (Doc. 33) are
currently under consideration by this Court.

This matter is exempt from the preliminary pretrial conference requirement
under Rule 26(a)(1)(B) of the Federal Rules of Civil Procedure and Local Rules
16.2 and 26.1. Accordingly,

IT IS ORDERED that lead trial counsel for the respective parties and any
individual proceeding pro se shall meet and confer to consider a joint case
management plan to be filed with the Court on or before December 20, 2019. If
the parties are unable to agree on a joint case management plan, they shall each file
separate case management plans on or before December 20, 2019, noting to which
dates they could not agree and the reasons for their disagreement.

DATED this / Way of November, 2019.

Loca Caz.

SUSAN P. WATTERS
United States District Judge

bo
